Citation Nr: 0732226	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
which, in pertinent part, denied service connection for the 
residuals of cold injuries of the lower extremities.  

The veteran requested a hearing before a Travel section of 
the Board in his July 2005 Form 9.  His representative 
withdrew that request in a June 2007 statement.  The Board 
may proceed to consider the case.  See 38 C.F.R. § 20.1304.  

In October 2007, the Board granted a motion to advance the 
case on the docket due to advanced age.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that this case must be remanded.

The veteran contends that he has residuals of inservice 
frostbite in his feet and toes.  VBA training letters have 
also provided specific symptoms or conditions which are late 
effects of cold injuries.  See TL 02-01 (March 29, 2002) and 
TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2007).  These include amputations or 
other tissue loss, cold sensitization, Raynaud's phenomenon, 
hyperhidrosis and/or excessive sweating, sensory neuropathy 
and/or disturbances of sensation, chronic pain resembling 
causalgia and/or reflex sympathetic dystrophy, weakness 
and/or reduced strength, recurrent fungal infections, 
breakdown of scars, disturbances of nail growth, skin cancer 
in chronic ulcers or scars, arthritis and/or joint stiffness 
and/or loss of range of motion in the affected limbs, 
decreased mobility, swelling, pain and/or paresthesia and/or 
numbness, changes in skin color, skin thickness, intermittent 
blisters, and scaling of skin.

The veteran underwent a VA compensation examination in 
October 2004 to determine if he had residuals of frostbite to 
the feet as a result of service.  The veteran was diagnosed 
with peripheral neuropathy of the feet and toes and 
degenerative joint disease (arthritis) of the metatarsal 
joints of the bilateral first toes.  The opinion regarding a 
nexus between his claimed frostbite and his current diagnoses 
addressed only the peripheral neuropathy.  There is no 
opinion on file regarding whether the degenerative joint 
disease is the result of inservice frostbite.  As the medical 
opinion in this case is inadequate to decide the claim, the 
Board remands.  As the diagnosis is well-established and only 
a question of causality remains, the Board remands for a 
medical opinion, not an examination.  If the VA examiner who 
receives the claims file believes an examination would be 
helpful to determine the question of causality, the agency of 
original jurisdiction should schedule the veteran for one.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis. The records 
on file reflect treatment only through October 2006.  To 
ensure a complete record on appeal, all VA records of 
treatment from October 2006 to the present must be obtained 
for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records for treatment concerning the feet 
and toes from October 2006 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, send the veteran's 
claims file to a VA examiner for an 
opinion to determine (1) whether his 
degenerative joint disease of the first 
toes is as likely as not etiologically 
related to the veteran's alleged inservice 
frostbite.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

